Exhibit 99.1 For Immediate Release Global Water Resources Reports Third Quarter 2016 Results and Declares Increased Monthly DividendCompany Posts Profit of $1.1 Million for the Three Months Ended September 30, 2016;Increases Dividend 2.3% to $0.27 per Year (or $0.0225 per Month) PHOENIX, AZ – November 14, 2016 – Global Water Resources, Inc. (NASDAQ: GWRS, TSX: GWR) (the “Company” or “Global Water”), a pure-play water resource management company that owns and operates regulated water, wastewater, and recycled water utilities in the metropolitan Phoenix area, today reported its financial results for the third quarter ended September 30, 2016. All amounts are in U.S. dollars, unless otherwise indicated. For information regarding today’s conference call, see the Conference Call section below. Third Quarter 2016 Highlights and Subsequent Event • Total active connections increased to 37,009 at September 30, 2016 from 36,272 at December 31, 2015 (after adjusting for the Willow Valley disposition).This represents a 2.7% annualized growth rate; • Revenue increased $37,000 to $8.2 million in the quarter as compared to $8.1 million in the third quarter of 2015. The increase in revenue was partially offset by the divestitures of Valencia in the third quarter of 2015 and Willow Valley in the second quarter of 2016. Excluding the impact of the divestitures, total revenues grew by 8.2% or $623,000. • Operating expenses decreased $572,000 or 9.4% to $5.5 million in the quarter as compared to $6.1 million in the third quarter of 2015. For the first nine months of 2016, operating expenses decreased $1.7 million or 8.6% versus the same period in 2015. • Net income of $1.1 million or $0.06 per share in the quarter. • Adjusted EBITDA increased $544,000 or 12.3% to $5.0 million in the quarter as compared to $4.4 million in the third quarter of 2015. • For the first nine months of 2016, water, wastewater and recycled water revenue (Utility Revenue) decreased 7.6% as a result of the Valencia and Willow Valley dispositions.Excluding the impact of the dispositions, Utility Revenue grew by 8.3% for the first nine months of 2016. • In November, Global Water increased the dividend 2.3% to $0.270 per year from $0.264 per year.This equates to a monthly dividend of $0.0225.The first dividend at the new monthly rate will be paid on December 29, 2016 to holders of record on December 15, 2016.
